COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Rudolphus Nelson v. The State of Texas

Appellate case number:    01-11-01054-CR

Trial court case number: 1233770

Trial court:              184th District Court of Harris County

      A supplemental clerk’s record that complies with our Order of Abatement has been filed.
Accordingly, the appeal is reinstated.

       Appellant’s brief is due no later than 30 days from the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Justice Higley
                    Acting individually      Acting for the Court


Date: October 11, 2012